Order entered January 8, 2020




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01456-CV

                             IN RE ARTIS GRANVILLE, Relator

                 Original Proceeding from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-05058-C

                                           ORDER
                           Before Justices Myers, Molberg, and Nowell

       Based on the Court’s opinion of this date, we DENY relator’s November 26, 2019

petition for writ of habeas corpus.


                                                     /s/   LANA MYERS
                                                           JUSTICE